Citation Nr: 1011900	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
November 1968 to October 1971, and in the U.S. Navy from 
September 1972 to September 1974.  He later served in the 
Florida and New York State Army National Guards, including at 
various times on active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In August 2009, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDING OF FACT

The Veteran clearly and unmistakably had coronary artery 
disease before the period of ACDUTRA service in question, in 
January 2003, but there is not also clear and unmistakable 
evidence this pre-existing disease was not permanently 
exacerbated during or by that period of service beyond its 
natural progression.


CONCLUSION OF LAW

The Veteran's pre-existing coronary artery disease was 
aggravated by his ACDUTRA service in January 2003.  38 
U.S.C.A. §§ 101, 1110, 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Here, though, since the Board is granting the Veteran's claim 
for service connection for coronary artery disease, status 
post myocardial infarction - in full, there is no need to 
discuss whether there has been compliance with these notice-
and-duty-to-assist provisions of the VCAA.  This is because 
even were the Board to assume, for the sake of argument, 
there has not been, this is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  His claim is being granted, regardless.

II.  Whether the Veteran is Entitled to Service Connection 
for Coronary Artery Disease, Status Post Myocardial 
Infarction

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
ACDUTRA is, among other things, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).



National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [, at] all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007).  "Therefore, to have basic eligibility for Veterans 
benefits based on a period of duty as a member of a state 
National Guard, a National Guardsman must have been ordered 
into Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  Id.

Cardiovascular disease, including the precursor hypertension, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Every person employed in the active military, naval, or air 
service on active duty shall be presumed to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Concerning aggravation, service connection may be granted for 
a pre-existing condition if it was aggravated during service 
beyond its natural progression.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A pre-existing injury or disease will be 
presumed to have been aggravated by active military service 
where there is an increase in disability during service, 
unless there is clear and unmistakable (obvious or manifest) 
evidence that the increase in severity during service was 
due to the natural progression of the disability.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

These presumptions of soundness and aggravation, however, do 
not apply to periods of ACDUTRA.  See Paulson v. Brown, 7 
Vet. App. 466, 470-71 (1995).

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

When a condition was not noted at time of enlistment or 
acceptance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003) 
(holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. §§ 1111, 1132 to the extent that it states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 
(2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

Independent medical evidence is needed to support a finding 
that the pre-existing condition increased in severity during 
the Veteran's service beyond its natural progression.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there can be no 
valid claim).  Here, the report of the Veteran's November 
2009 VA Compensation and Pension Examination (C&P Exam), 
which he recently had on remand, confirms that he has 
coronary artery disease (heart disease).  So there is no 
disputing he has this claimed condition - and, indeed, 
according to the VA compensation examiner, has for several 
years now.

When remanding this case in August 2009 to have the Veteran 
undergo that November 2009 VA C&P Exam, the Board needed 
clarification as to just how long the Veteran had had this 
heart disease - and especially insofar as whether it 
predated his ACDUTRA service in January 2003.  A medical 
opinion concerning the history of this disease was needed 
because he contends that in January 2003 he was recalled to 
active duty in anticipation of being deployed to Iraq, but 
that, while awaiting his final orders later that same month 
in New York, he suffered a heart attack.  He further alleges 
that he was then removed from active duty status and 
transferred to the Florida National Guard, where he was 
placed on medical hold and ultimately medically discharged.  
See his February 2006 notice of disagreement (NOD, on VA Form 
21-4138, statement in support of claim) and his February 2007 
substantive appeal (on VA Form 9).  The sole basis of his 
claim concerns that anticipated service in January 2003, not 
any of his prior periods of service.



In further explanation for remanding the claim for this 
additional medical comment, the Board pointed out that, 
although the Veteran's National Guard service treatment 
records (STRs) did not, themselves, indicate he sustained a 
myocardial infarction (i.e., heart attack) in January 2003 
while on ACDUTRA, there nonetheless was contemporaneous 
private medical evidence suggesting he did.  In early 
February 2003, so the month after, a private physician, Dr. 
A.S, had diagnosed a non-Q-wave myocardial infarction and had 
treated the Veteran for this with cardiac catheterization.  
That was very shortly after his confirmed period of ACDUTRA 
from January 13-16, 2003, as verified by specific orders for 
active duty for special work for those particular dates.  So 
the Board determined there was probative (competent and 
credible) evidence of record establishing he suffered a heart 
attack while on ACDUTRA in January 2003.

Since, however, other records on file indicated the Veteran 
also previously had suffered another heart attack just a few 
years earlier - in May 2000, and that he had a documented 
family history of heart disease and had been a chronic smoker 
for many years, it was unclear whether any pre-existing heart 
disease had been chronically aggravated (i.e., made 
permanently worse) during or as a result of that subsequent 
period of ACDUTRA service in January 2003.  The Board noted 
additionally that he had complained of chest pain as far back 
as November and December 1968, so even at the outset of his 
very first period of service in November 1968.  As well, his 
February 1991 National Guard entrance examination had 
resulted in a diagnosis of sinus bradycardia.  Moreover, a 
May 1995 National Guard STR showed diagnoses of 
hypercholesterolemia (high cholesterol) and high blood 
pressure, and an August 1995 National Guard cardiovascular 
screening also found that he was at high risk from elevated 
blood pressure.

The Board went on to point out that the report of a May 2000 
consultation with Dr. A.S., following that first heart 
attack, indicated there was a strong family history for 
coronary artery disease since both the Veteran's brother and 
sister had had it.  His mother and sister both had had bypass 
surgery.  Dr. A.S. also had noted in May 2000 that the 
Veteran drank a couple buckets of coffee and a six pack of 
beer each day.

In addition, a contemporaneous VA treatment record also from 
May 2000 indicated the Veteran had chronically smoked for 35 
years by the time of that first heart attack (2 packs a day 
since he was 15 years old) and had a 10-year history of 
hypertension.

So, given this documented history, the Board remanded the 
Veteran's claim for a medical opinion concerning whether his 
ACDUTRA service in January 2003 had anything to do with him 
suffering another hearing attack, even assuming he had that 
heart attack during that relatively brief period of service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Veteran, as mentioned, had this requested VA C&P Exam in 
November 2009.  After reviewing the file and evaluating him, 
the designated examiner indicated there was a history of 
coronary artery disease (CAD), status post (s/p) stent for 
chest pain to right coronary artery (RCA) in 2000, myocardial 
infarction (MI) times 3 (in 2003, 2004, and 2005), and s/p 
five vessel (5V) coronary artery bypass graft (CABG) in 2006.  
So this examiner determined there was clear and unmistakable 
evidence of coronary artery disease prior to the Veteran's 
period of ACDUTRA service in question in January 2003 - 
indeed, dating back to at least 2000.  However, this examiner 
then went on to explain that there was not also the required 
clear and unmistakable evidence that this pre-existing 
disease was not aggravated during or by that period of 
service.  Rather, according to this examiner, at this time in 
question (in January 2003) the Veteran was preparing for Iraq 
duty as a truck driver, and his stress anticipating combat as 
well as the physical preparation may have aggravated his 
cardiac condition.

The report of that November 2009 VA C&P exam is thorough, 
well-reasoned, and based on an independent review of the 
relevant evidence, including the Veteran's history and an 
objective clinical evaluation.  Hence, the findings noted in 
the report of that evaluation have the proper foundation and 
predicate and, therefore, are entitled to a lot of probative 
weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993).

Generally speaking, merely indicating conditionally that a 
disease "may" have been caused or, in this particular 
instance, aggravated by the Veteran's military service 
is insufficient reason to grant service connection because 
this is just as well tantamount to saying this "may not" 
have occurred.  There are a line of precedent cases 
discussing the lesser probative value of opinions like this 
that are equivocal, which essentially state that it is 
possible the condition at issue was caused or aggravated by 
the Veteran's military service.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. 
App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 
(1998); and Obert v. Brown, 5 Vet. App. 30 (1993).  See, too, 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).

But, on the other hand, an absolutely accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology of obvious etiology.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Moreover, 
use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 356, 338 (1997).

Here, although the November 2009 VA C&P examiner was not 
altogether definitive in concluding the Veteran's ACDUTRA 
service in January 2003 had aggravated his pre-existing 
coronary artery disease - especially with the expectation of 
what might occur in combat in Iraq and the physical training 
in anticipated preparation, the VA examiner was nonetheless 
sufficiently convinced that the pre-existing coronary artery 
disease was appreciably worsened during or by that period of 
ACDUTRA service in January 2003 based on his review of the 
file and personal evaluation of the Veteran, which included 
consideration of specific relevant clinical findings 
comparing the status of this disease prior to, during, and 
since that period of service.  So service connection is 
warranted since there is no competent evidence to the 
contrary.




ORDER

Service connection for coronary artery disease, status post 
myocardial infarction, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


